Citation Nr: 1314075	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  10-27 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Edwin Brooks, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Appellant served in the Reserves, to include a verified period of active duty from March 1983 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which confirmed and continued the prior denial of service connection for a cervical spine disorder.  

A hearing before the undersigned was conducted by video conference in November 2011.  

The Board notes that the RO appears to have made a determination that new and material evidence adequate to reopen the previously denied claim had been received, in that it adjudicated the merits of the underlying service connection claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In this case, as detailed below, the Board concurs that new and material evidence has been received to reopen the cervical spine claim.  However, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the underlying service connection claim.  Accordingly, this claim is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service connection was previously denied for a cervical spine disorder by a September 2004 rating decision.  Although the Appellant initiated an appeal as to this decision, he did not perfect it by filing a timely Substantive Appeal after a Statement of the Case (SOC) was promulgated in December 2005 or a Supplemental SOC (SSOC) in April 2006.

2.  New and material evidence was not received within the appeal period of the September 2004 rating decision.

3.  The evidence received since the last prior denial of service connection for a cervical spine disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for a cervical spine disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder.  Thus, no further discussion of the duties to notify and assist are necessary regarding this aspect of the Appellant's appeal as any deficiency has been rendered moot.  As noted in the Introduction, the underlying service connection claim is addressed in the REMAND portion of the decision below.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Appellant is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Appellant, and the Appellant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  According to 38 U.S.C.A. § 1153, a "preexisting injury or disease will be considered to have been aggravated by active . . . service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101  , 1112; 38 C.F.R. § 3.304(b) , 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

Service connection was previously denied for a cervical spine disorder by a September 2004 rating decision.  The Board acknowledges that the Appellant submitted a timely Notice of Disagreement (NOD) to that decision in August 2005.  However, he did not perfect it by filing a timely Substantive Appeal after a SOC was promulgated in December 2005 or a SSOC in April 2006.  The record does indicate that the Appellant submitted additional evidence after the December 2005 SOC, which is what resulted in the April 2006 SSOC.  Nevertheless, the correspondence attached to the SSOC specifically stated that a Substantive Appeal had not been received, and that if neither a Substantive Appeal nor a request for extension was received within 60 days it would be assumed he did not wish to complete his appeal.  The record also includes a statement from the Appellant dated in March 2006 indicating that he would submit additional evidence, but no further communication appears to have been received from the Appellant regarding this case until May 2009 when his request to reopen was received.

In regard to the additional evidence received following the December 2005 SOC, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Board observes that the additional evidence  consists of private treatment records dated from March 2002 to July 2004.  In pertinent part, these records includes treatment following a March 2002 motor vehicle accident, and a July 2004 radiology report of the cervical spine.  However, the 2002 motor vehicle accident appears to have been an incident that occurred outside of military service; i.e., it does not appear to have been during a period of ACDUTRA or inactive duty training, nor was the Appellant traveling to or from such service.  The Board also notes that the July 2004 report confirmed the Appellant had a cervical spine disorder, which as not a matter in dispute.  Therefore, the Board finds that new and material evidence was not received within the appeal period of the September 2004 rating decision.  Moreover, the April 2006 SSOC stated that this evidence did not warrant a change in the previous decision.  No other evidence appears to have been received during the appeal period.  

In regard to the Appellant's March 2006 statement that he intended to submit additional evidence, the provisions of 38 C.F.R. § 20.304 state the submission of additional evidence does not extend the time limit for appeal.  Moreover, the record reflects he did not submit any additional evidence until more than 3 years later.

In view of the foregoing, the Board finds that the September 2004 rating decision's denial of service connection for a cervical spine disorder is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103; Bond, supra; Buie, supra.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the September 2004 rating decision includes statements from the Appellant, his service treatment records, and other medical records which cover a period through 2004.  

As part of his original claim for benefits in August 2002, the Appellant indicated that his current cervical spine disorder was incurred as a result of injuries sustained in 1996 and 2002, and that they occurred while on Reserve duty.

The Appellant's service treatment records reflect, in pertinent part, that he was treated for cervical spine/spasm in July 1996.  These records reflect that he sustained an injury while playing basketball.  It was determined that the injury occurred in the line of duty, but it was felt that it would result in a temporary disability.

Other evidence of record reflects the Appellant underwent surgery (micordiskectomy) on his cervical spine in December 2001.  Records associated with this surgery reflect, in part, that the Appellant denied any recent trauma.

A February 2002 private medical statement from Dr. Sahni noted that the Appellant showed him some notes from 1996 or 1997 showing that he had an injury while working; that the injury was to the neck; and the question was whether that could have predisposed the Appellant to the present problem.  Dr. Sahni stated that most certainly in young individuals when they have a history of trauma to the neck one certainly sees degenerative changes earlier than anticipated and that could have indeed contributed to some of the Appellant's problems.

The record reflects the Appellant was involved in a motor vehicle accident in March 2002.

Service treatment records from August 2002 reflect the Appellant was injured when he slipped and fell on a wet floor.  He reported that he "twisted all kinds of ways" in the fall, and specifically mentioned hitting his knee and shoulder on the floor as well as twisting his back.

An August 2003 record reflects the Appellant was recommended for separation from the Reserves due to "Nonradicular pain involving the cervical, thoracic, lumbosacral, or coccygeal spine, whether idiopathic or secondary to degenerative disc disease that fails to respond to adequate conservative treatment and necessitates significant limitation of physical activity."

Other evidence of record documents the Appellant's cervical spine disorder, to include a June 2004 VA medical examination.  However, the VA examiner did not express an opinion as to the etiology of the Appellant's cervical spine disorder.

The September 2004 rating decision denied service connection, in part, for a cervical spine disorder.  It was found that the residuals from the two falls that were claimed were considered acute and transitory; that while there was a record of treatment in service, no permanent residual or chronic disability subject to service connection was shown by the line of duty reports/ER reports or demonstrated by evidence following service.  The rating decision noted that there was evidence a cervical spine disorder existed prior to the second claimed injury, but that there was no evidence that the condition permanently worsened as a result of service.  In regard to Dr. Sahni's statement, it was found that the term "could" also implies "could not" and was too speculative to establish a plausible claim.

The evidence added to the record since the time of the last prior denial includes additional statements from the Appellant, his testimony at the November 2011 Board hearing, and additional medical records which cover a period through 2009.

The Board notes that the Appellant in his statements and hearing testimony essentially reiterates his contentions that his current disability originated as a result of his July 1996 injury in the Reserves, as well as the subsequent August 2002 injury.  He maintains that he experienced recurrent symptoms from the time of the original injury that ultimately resulted in the diagnosis of his current cervical spine disorder.  Although this evidence is "new" to the extent it was not previously of record, it appears to be cumulative and redundant of the contentions that were advanced at the time of the last prior denial.

The Board does note, however, that the additional evidence includes an April 2009 private medical statement from a Dr. Geckle in support of the Appellant's contentions.  Dr. Geckle noted that the Appellant had been his patient since November 2003, and a patient of one of his partners prior to that going back to 2001.  Further, Dr. Geckle noted the Appellant's account of a neck injury while playing basketball in the Reserves in July 1996, as well as the 2001 findings regarding the cervical spine.  It was Dr. Geckle's opinion that the injury of July 1996 was a major causative factor in the Appellant's progressive degenerative state over the course of years; that this was very typical event that began the gradual deterioration over the course of time; that he was symptomatic immediately after this fall and remained symptomatic for years to the point where he was worsened substantially enough to warrant surgical intervention.  Dr. Geckle believed that the July 1996 injury substantially impacted the onset and development of the Veteran's condition.

In short, there is a new competent medical opinion which relates the etiology of the Appellant's current cervical spine disorder to his documented July 1996 neck injury when he was on Reserve duty.  Although it does not appear that Dr. Geckle actually reviewed the records associated with this injury, it is documented that such an injury occurred.  Moreover, such evidence would at least warrant a VA medical examination and opinion in this case.  See Shade, supra.  Therefore, the Board finds that this evidence not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a) and the claim is reopened.

Adjudication of the Appellant's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a cervical spine disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.




REMAND

The Board notes that while the Appellant is competent, as a lay person, to describe his in-service neck injury and subsequent symptomatology, the fact that his cervical spine is internal reflects that medical testing is required to diagnose such a disability.  Here, there was no such evidence until 2001, years after the July 1996 injury.  Further, the symptomatology described by the Appellant included numbness of the upper extremities, but does not appear to address specific neck symptomatology.  Therefore, the Board finds that competent medical evidence is required to resolve this case.  

Here, nothing on file shows that the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

As already noted, it does not appear Dr. Geckle actually reviewed the records associated with the Appellant's July 1996 neck injury.  Thus, it is not clear whether he fully understands the nature of the injury.

The Board also notes that the Appellant was accorded a VA medical examination in September 2009 at which it was noted that the claims folder had been reviewed.  The VA examiner opined that the Appellant's current cervical spine condition was less likely as not related to isolated sports neck strain injury that occurred while on active duty.  However, in support of this opinion the examiner referred to the medical records review section.  Although this section notes that the cervical findings were 5 years after the initial injury, and referred to the July 1996 neck injury as an "isolated sports injury," the examiner's rationale is not clear.  Further, the examiner did not address what effect, if any, of the Appellant's purported second injury in 2002 had upon the cervical spine disorder.

In view of the foregoing, the Board finds that the evidence of record is not adequate to resolve this matter.  Therefore, the Board finds that a remand is required in order to accord the Appellant a new VA medical examination which does adequately address this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Appellant that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service cervical spine symptomatology.  The Appellant should be provided an appropriate amount of time to submit this lay evidence. 

2.  The RO should obtain the names and addresses of all medical care providers who have treated the Appellant for his cervical spine since September 2009.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Appellant should be afforded an examination to evaluate the nature and etiology of his current cervical spine disorder.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Appellant, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the current cervical spine disorder developed as a result of the July 1996 in-service neck injury.  The examiner should also express an opinion as to whether it is at least as likely as not that the current cervical spine disorder was aggravated by the purported second in-service injury in 2002.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed should be provided.  Such an opinion should also reflect consideration of the opinions already expressed by Drs. Sahni and Geckle as well as the September 2009 VA examiner.

4.  After completing any additional development deemed necessary, the RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Appellant's satisfaction, the Appellant and his attorney should be furnished a SSOC which addresses all of the evidence obtained after the issuance of the last SSOC in July 2011, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


